MEMORANDUM DECISION

PER CURIAM.
Claimant, Cynthia Bahr, appeals from the Order of the Labor and Industrial Relations Commission (“Commission”) affirming the Decision of the Appeals Tribunal denying unemployment benefits to claimant on the ground that she voluntarily separated from work with the employer, Infertility & Gynecologic Medicine, Inc., without good cause to terminate her employment.
The issue is whether claimant quit her employment with good cause attributable to the employer, pursuant to Section 288.050.1 RSMo (2000); Div. of Emp. Sec. v. Labor & Ind. Rel. Com’n, 625 S.W.2d 882, 884 (Mo.App. E.D.1981).
When an order of the Commission is appealed, appellate review is confined to questions of law. We may modify, reverse, remand for rehearing, or set aside an award only upon one or more of the following grounds: (1) that the commission acted without or in excess of its powers; (2) that the decision was procured by fraud; (3) that the facts found by the commission did not support the award; or, (4) that there was not sufficient competent evidence in the record to warrant the making of the award. Section 288.210 RSMo (Cum.Supp.2004). The Commission’s factual findings are conclusive, in the absence of fraud, if the findings are supported by competent and substantial evidence. Id. We defer to the Commission when it resolves issues concerning credibility and weight to be given to conflicting evidence. Mitchell v. Division of Employment Sec., 922 S.W.2d 425, 427 (Mo.App. S.D.1996). When an unemployment compensation appeal involves issues of law, we do not defer to the Commission. Yellow Freight System v. Thomas, 987 S.W.2d 1, 3 (Mo.App. W.D.1998).
The findings and conclusions of the Commission are supported by competent and substantial evidence on the whole record and no error of law appears. An extended opinion would have no prece-dential value.
We affirm the judgment pursuant to Rule 84.16(b).